Name: Commission Regulation (EEC) No 1745/87 of 23 June 1987 opening a standing invitation to tender for the export of 50 000 tonnes of feed wheat held by the Danish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 164/ 14 Official Journal of the European Communities 24. 6. 87 COMMISSION REGULATION (EEC) No 1745/87 of 23 June 1987 opening a standing invitation to tender for the export of 50 000 tonnes of feed wheat held by the Danish intervention agency Article 2 1 . The invitation to tender shall cover a maximum of 50 000 tonnes of feed wheat to be exported to Poland and South Korea. 2. The regions in which the 50 000 tonnes of feed wheat are stored are listed in Annex I hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) provides that cereals held by intervention agencies shall be disposed of by invitation to tender ; Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the second month following. Article 4 1 . By way of derogation from Article 7 ( 1 ) of Regula ­ tion (EEC) No 1836/82, the time limit for submission of tenders under the first partial invitation to tender shall expire on 1 July 1987 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders under the last partial invitation to tender shall expire on 29 July 1987 at 1 p.m. (Brussels time). 3 . The tenders shall be lodged with the Danish inter ­ vention agency. Only tenders for a quantity of 5 000 tonnes or more shall be accepted. Whereas Commission Regulation (EEC) No 1836/82 (4), as last amended by Regulation (EEC) No 124/87 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas the wheat to be exported must be of a quality suitable for feed ; Whereas it is a appropriate, in the present market situa ­ tion, to open a standing invitation to tender for the export of 50 000 tonnes of feed wheat held by the Danish inter ­ vention agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 5 The common wheat to be exported shall be of a quality suitable for feed. HAS ADOPTED THIS REGULATION : Article 6 The Danish intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be given as specified in the table in Annex II hereto. Article 1 The Danish intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a stan ­ ding invitation to tender for the export of 50 000 tonnes of feed wheat held by it . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24. 5 . 1986, p. 29 . Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (3) OJ No L 139, 24. 5 . 1986, p . 36 . 0 OJ No L 202, 9.7.1982, p. 23 . 0 OJ No L 15, 17 . 1 . 1987, p . 9 . 24. 6 . 87 Official Journal of the European Communities No L 164/ 15 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 23 June 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX I (tonnes) Place of storage Quantity SjÃ ¦lland 50 000 ANNEX II Standing invitation to tender for the export of SO 000 tonnes of feed wheat held by the Danish intervention agency (Regulation (EEC) No 1745/87) 1 2 3 4 5 6 7 Consignment No Tender No Quantity (tonnes) Offer price 'ECU/tonne) (') Price increases ( + ) or reductions (-) (ECU/tonne) Commercial costs 'ECU/tonne) Destination 1 2 3 etc . (') This price includes the increases or reductions relating to the lot to which the tender refers.